Exhibit 10.2
 
EXECUTION VERSION
 
 
VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”), is made as of the 23rd day of
February, 2016 by and among Steven Esses, an individual residing at 13 Koresh
Street, Efrat 9043500, Israel (“Esses”), Robert Ehrlich, an individual residing
at 21/5 Nahal Soreq Street, Ramat Beit Shemesh 9909129, Israel (“Ehrlich”), and
Admiralty Partners, Inc., a Delaware corporation (“Admiralty”).  Esses and
Ehrlich are referred to individually as a “Stockholder,” and collectively as the
“Stockholders.”
 
WHEREAS, Arotech Corporation, a Delaware corporation (the “Company”), and
Admiralty have entered into that certain Stock Purchase Agreement dated as of
February 3, 2016 (the “Purchase Agreement”); and
 
WHEREAS, concurrently with the execution of this Agreement, the Company and
Admiralty are entering into Amendment No. 1 to Stock Purchase Agreement (the
“Amendment”), and


WHEREAS, the execution of this Agreement by Esses and Ehrlich is a condition to
Admiralty’s execution of the Amendment.


NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. Voting Provisions Regarding Board of Directors.
 
1.1 Admiralty’s Director Designee.  Each Stockholder agrees to vote, or cause to
be voted, all shares of Voting Stock owned by such Stockholder or any Affiliate
(as defined in the Purchase Agreement) of such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary, at each annual or special meeting of stockholders
at which an election of directors is held or pursuant to any written consent of
the stockholders, to ensure that one person designated by Admiralty (the
“Investor Designee”) shall be elected a director of the Company and shall remain
a director of the Company for so long as Admiralty and/or one or more of its
Affiliates collectively are the beneficial owners of at least 50% of the Shares
(as defined in the Purchase Agreement).  The Investor Designee shall initially
be Jon Kutler; provided, however, that any subsequent Investor Designee shall
have had previous experience serving as a director of a public company and shall
meet the independence standards of the Nasdaq Stock Market or any other exchange
or trading market on which the Company’s securities shall trade or be listed;
provided further, that no person listed on Schedule 7.1 of the Purchase
Agreement shall be an Investor Designee.  All Stockholders agree to execute, and
to cause each of their Affiliates to execute, any written consents required to
perform the obligations of this Agreement, and the Company agrees at the request
of any party entitled to designate directors to call a special meeting of
stockholders for the purpose of electing directors.  For purposes of this
Agreement, the term “Voting Stock” shall mean and include any securities of the
Company the holders of which are entitled to vote for members of the Board,
including all shares of Common Stock, by whatever name called, now owned or
subsequently acquired by a Stockholder, however acquired, whether through stock
splits, stock dividends, reclassifications, recapitalizations, similar events or
otherwise.
 
1.2 Failure to Designate a Board Member.  In the absence of any designation by
Admiralty, the director previously designated by Admiralty and then serving
shall be reelected if still eligible to serve as provided herein.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 Removal of Board Members.  Each Stockholder also agrees to vote, or cause to
be voted, all Voting Stock owned by such Stockholder or any Affiliate of such
Stockholder, or over which such Stockholder has voting control, from time to
time and at all times, in whatever manner as shall be necessary to ensure that:
 
(a) no director elected pursuant this Agreement may be removed from office other
than for cause;
 
(b) any vacancies created by the resignation, removal or death of a director
elected pursuant to Section 1.1 shall be filled pursuant to the provisions of
this Section 1; and
 
(c) upon the request of Admiralty to remove a director designated by it, such
director shall be removed.
 
1.4 No Liability for Election of Designated Directors.  Neither Admiralty nor
any of its Affiliates, successors or assigns shall have any liability as a
result of designating a person for election as a director for any act or
omission by such designated person in his or her capacity as a director of the
Company, nor shall any Stockholder have any liability as a result of voting for
any such designee in accordance with the provisions of this Agreement.
 
2. Remedies.
 
2.1 Irrevocable Proxy and Power of Attorney.  Each of the Stockholders hereby
constitutes and appoints as his proxy, and hereby grants a power of attorney to,
Jon Kutler or any other designee of Admiralty, with full power of substitution,
with respect to the election of persons as members of the Board in accordance
with Section 1 hereof, and hereby authorizes Jon Kutler or such other designee
of Admiralty to represent and vote, if and only if such Stockholder (a) fails to
vote, or (b) attempts to vote (whether by proxy, in person or by written
consent), in a manner which is inconsistent with the terms of this Agreement,
all of such Stockholder’s shares of Voting Stock in favor of the election of
persons as members of the Board determined pursuant to and in accordance with
the terms and provisions of this Agreement.  Each of the proxy and power of
attorney granted pursuant to the immediately preceding sentence is given in
consideration of the agreements and covenants of the parties hereto in
connection with the transactions contemplated by this Agreement, the Purchase
Agreement and the Amendment, and, as such, each is coupled with an interest and
shall be irrevocable unless and until this Agreement terminates or expires
pursuant to Section 3 hereof.  Each of the Stockholders hereby revokes any and
all previous proxies or powers of attorney with respect to any of the Voting
Stock held by such Stockholder and shall not hereafter, unless and until this
Agreement terminates or expires pursuant to Section 3 hereof, purport to grant
any other proxy or power of attorney with respect to any of the Voting Stock,
deposit any of the Voting Stock into a voting trust or enter into any agreement
(other than this Agreement), arrangement or understanding with any person,
directly or indirectly, to vote, grant any proxy or give instructions with
respect to the voting of any of the Voting Stock which such Stockholder owns or
has any right to vote, in each case, with respect to any of the matters set
forth herein.  Each of the Stockholders hereby agrees to cause each of his
Affiliate to grant a proxy and power of attorney identical to that described in
this Section 2.1 immediately upon request of Admiralty.
 
2.2 Specific Enforcement.  Each of the Stockholders acknowledges and agrees that
Admiralty will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached.  Accordingly, it is agreed that Admiralty shall
be entitled to an injunction to prevent breaches of this Agreement, and to
specific enforcement of this Agreement and its terms and provisions in any
action instituted in any court of the United States or any state having subject
matter jurisdiction.
 
2.3 Remedies Cumulative.  All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.
 
3. Term.  This Agreement shall be effective as of the date hereof and shall
continue in effect until and shall terminate upon Admiralty and its Affiliates
collectively ceasing to be the beneficial owners of at least 50% of the Shares
(as defined in the Purchase Agreement).
 
4. Miscellaneous.
 
4.1 Successors and Assigns.  This Agreement may not be assigned by a party
hereto without the prior written consent of the other parties; provided,
however, that Admiralty may assign its rights and delegate its duties hereunder
in whole or in part to an Affiliate.  The provisions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Without limiting the generality of the foregoing, in
the event that the Company is a party to a merger, consolidation, share exchange
or similar business combination transaction in which the Common Stock is
converted into the equity securities of another entity, from and after the
effective time of such transaction, the term “Company” shall be deemed to refer
to such entity and the term “Shares” shall be deemed to refer to the securities
received by Admiralty in connection with such transaction. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2 Counterparts; Faxes; Email.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered by facsimile or other form of electronic transmission, including the
sending of an electronic scan of an original by email, which shall be deemed an
original.
 
4.3 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
4.4 Notices.  Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (a) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (b) if given by telecopier or email,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (c) if given by mail, then such notice shall be deemed given upon
the earlier of (i) receipt of such notice by the recipient or (ii) three days
after such notice is deposited with the United States Postal Service in first
class mail, postage prepaid, and (d) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one Business Day
after delivery to such carrier in the United States. All notices shall be
addressed to the party to be notified at the address as follows, or at such
other address as such party may designate by ten days’ advance written notice to
the other party:
 
If to Esses:
 


[●]


If to Ehrlich:
 


[●]


If to Admiralty:
 


[●]
 


with a copy (which shall not constitute notice) to:
 


[●]
 
 
 

--------------------------------------------------------------------------------

 
 
4.5 Expenses.  In the event that legal proceedings are commenced by any party to
this Agreement against another party to this Agreement in connection with this
Agreement, the party or parties which do not prevail in such proceedings shall
severally, but not jointly, pay the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.
 
4.6 Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the parties hereto. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon the parties hereto and
their respective successors and permitted assigns.
 
4.7 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
4.8 Entire Agreement.  This Agreement, including the Exhibit, constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof and supersedes all prior agreements and understandings, both
oral and written, between the parties with respect to the subject matter hereof
and thereof.
 
4.9 Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
4.10 Construction.  The parties agree that they and/or their respective counsel
have reviewed and had an opportunity to revise this Agreement and, therefore,
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments thereto.
 
4.11 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Delaware without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Delaware located in Wilmington,
Delaware and the United States District Court for the District of Delaware for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.
 
 
 

--------------------------------------------------------------------------------

 
 
4.12 Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
4.13 Stock Splits, Stock Dividends, etc.  In the event of any issuance of shares
of the Company’s voting securities hereafter to any of the Stockholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such shares shall
become subject to this Agreement.
 
4.14 Manner of Voting.  The voting of shares of Voting Stock pursuant to this
Agreement may be effected in person, by proxy, by written consent or in any
other manner permitted by applica­ble law.  For the avoidance of doubt, voting
of shares of Voting Stock pursuant to the Agreement need not make explicit
reference to the terms of this Agreement.
 
4.15 Aggregation of Stock.  All Shares held or acquired by a party and/or its
Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement, and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.
 
[Signature Page Follows]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 
                                                                       s/ Steven
Esses                            
                                                      STEVEN ESSES

 


 


                 /s/ Robert S. Ehrlich                 
ROBERT EHRLICH


 


 
ADMIRALTY PARTNERS, INC.
 
 
By:                          s/ Jon B. Kutler           
Name:      Jon B. Kutler
Title:        Chairman and CEO
 
 

 
[Signature Page to Voting Agreement]
 

--------------------------------------------------------------------------------

 
 